DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/29/2021. 
Claim(s) 18 and 21-24 are currently pending. 
Claim(s) 18 has been amended. 
Claim(s) 1-17 and 19-20 have been canceled. 
Claim(s) 21-24 have been added. 

Response to Arguments
Applicant’s arguments, see Remarks filed 11/29/2021, with respect to the rejection of claim 18 under 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claim 18 under 35 U.S.C. §102 has been withdrawn. 

Allowable Subject Matter
Claims 18 and 21-24 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitations “a stand-alone thermoelectric generator arranged in an outdoor atmosphere”, a “block-shaped thermal conductor” and “a dedicated thermal resistor” in the context of other limitations recited in the claim.
Kline teaches a thermoelectric generator arranged in an outdoor environment comprising a thermal conductor (S) and a wear plate (previously relied upon to meet with the limitations regarding the claimed thermal resistor.  However, the thermal conductor disclosed in Kline corresponds to a structure of an aircraft in contact with an outdoor atmosphere.  Therefore, Kline does not teach a block-shaped thermal conductor as required in the claim.  
Kline further teaches moving the aircraft from a high temperature area to a low temperature area and vice versa as the aircraft ascends and descends.  Accordingly, Kline does not teach the generator remaining stationary in the outdoor atmosphere.  
	Further, Kline teaches a wear plate arranged for protecting the creaming TE unit from damage, the wear plate being made of a thermally conductive material.  Therefore, Kline also fails to teach, or fairly suggest, a dedicated thermal resistor, and instead merely teaches a wear plate acting as a protective member.
	It would not be obvious to one of ordinary skill to modify the thermoelectric generator of Kline to comprise a stand-alone thermoelectric generator, a block-shaped thermal conductor and a dedicated thermal resistor as recited in the claims as such would require a substantial reconstruction and redesign of the elements shown in Kline as well as a change in the basic principle under which the Kline construction was designed to operate.  Accordingly, claim 18 is allowed.
Regarding claims 21-24
Claims 21-24 are allowed based on their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721